Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 2/08/2022.  Applicant has elected Group I, corresponding to claims 1-20. Invention Group II, corresponding to claims 21-25, is withdrawn from further consideration.
	
Specification
The specification submitted 9/29/2018 has been accepted by the examiner.

Drawings
The drawings submitted on 9/29/2018 have been accepted by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoo (US # 20150280062).

Regarding Claim 1, Yoo teaches a nanowire light emitting diode (LED), comprising:
a nanowire core (15a), wherein the nanowire core comprises GaN ([0048] teaches a material including GaN); 
an active layer shell (15b) around the nanowire core, wherein the active layer shell comprises InGaN ([0048]); 
a cladding layer shell (15c) around the active layer shell, wherein the cladding layer comprises p-type GaN ([0048] teaches a p-type material including GaN);
a conductive layer (16) over the cladding layer; and 
a spacer (17a) surrounding the conductive layer, wherein a refractive index of the spacer is less than a refractive index of the cladding layer shell (silicon oxide is less than 2 and AlInGaN is greater than 2).

Regarding Claim 4, Yoo teaches the nanowire LED of claim 1, further comprising: a dielectric layer (13 and 17b) around the spacer (shown in Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US # 20150280062) in view of Pousthomis (US # 20190002719).

Regarding Claim 3, although Yoo discloses much of the claimed invention, it does not explicitly teach the nanowire LED of claim 1, wherein the spacer comprises TiO2, HfO2, ZrO2, doped TiO2, doped HfO2, or doped ZrO2.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Pousthomis teaches a similar device wherein a spacer (15; Fig. 16B) comprises TiO2, HfO2, ZrO2, doped TiO2, doped HfO2, or doped ZrO2 ([1939] teaches many of these materials surrounding each LED 6 in a multi-LED device).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the spacer materials, taught in Yoo, as suggested by Pousthomis. Specifically, the modification suggested by Pousthomis would be to employ a nanowire LED of claim 1, wherein the spacer comprises TiO2, HfO2, ZrO2, doped TiO2, doped HfO2, or doped ZrO2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use TiO2, HfO2, ZrO2, doped TiO2, doped HfO2, or doped ZrO2 for a spacer around a LED since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

	
	
Regarding Claim 5, Yoo teaches the nanowire LED of claim 4, wherein the refractive index of the spacer is greater than a refractive index of the dielectric layer (TiO2 is higher than SiO2).

Regarding Claim 16, Yoo teaches the micro-LED display of claim 15, wherein the spacer comprises TiO2, HfO2, ZrO2, doped TiO2, doped HfO2, or doped ZrO2 (see the rejection of claim 3).

Regarding Claim 17, Yoo teaches the nanowire LED of claim 4, wherein the refractive index of the spacer is greater than a refractive index of the dielectric layer (see the rejection of claim 5).


Claim 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US # 20150280062) in view of Ahmed (US # 20180277523).

Regarding Claim 10, although Yoo discloses much of the claimed invention, it does not explicitly teach the nanowire LED of claim 1, wherein the nanowire LED emits blue, red, or green light.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Ahmed teaches a similar nanowire LED wherein the nanowire LED (600) emits blue, red, or green light ([0036]).


	
	

Regarding Claim 18, Yoo teaches micro-LED display of claim 11, wherein each of the plurality of nanowire LEDs (1001) are attached to the display backplane substrate (1002, see Fig. 18).

Although Yoo discloses much of the claimed invention, it does not explicitly teach the micro-LED display of claim 11, wherein each of the plurality of nanowire LEDs are attached to a mirror.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Ahmed teaches a similar micro-LED display wherein each of the plurality of nanowire LEDs (corresponds to part 605) are attached to a mirror (610).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the device, taught in Yoo, as suggested by Ahmed. Specifically, the modification suggested by Ahmed would be to employ a micro-LED display of claim 11, wherein each of the plurality of nanowire LEDs are attached to a mirror. The rationale for this modification is that a reflective base provides redirection of light so that it is not reabsorbed by the device. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of mirrors & reflective surfaces are well known in the art (see MPEP 2144.01).

Claims 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US # 20150280062) in view of Raring (US # 9653642).
 
Regarding Claim 11, Yoo teaches a micro-LED display, comprising: 
a display backplane substrate (see Fig. 18; part 1002); 
a plurality of micro-LEDs (1001) on the display backplane substrate, wherein the plurality of micro-LEDs each comprise: 
a nanowire core (15a), wherein the nanowire core comprises GaN; 
an active layer shell (15b) around the nanowire core, wherein the active layer shell comprises InGaN; 
a cladding layer shell (15c) around the active layer shell, wherein the cladding layer comprises p-type GaN; and


Although Yoo discloses much of the claimed invention, it does not explicitly teach the micro-LED display wherein the cladding layer shell comprises a textured surface.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Raring teaches a micro-LED display wherein the cladding layers comprises a textured surface (col. 32, lines 24-40).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the cladding surface, taught in Yoo, as suggested by Raring. Specifically, the modification suggested by Raring would be to employ a micro-LED display wherein the cladding layer shell comprises a textured surface. The rationale for this modification is that texture provides increased light extraction. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of roughened emission surfaces are well known in the art (see MPEP 2144.01).

	

Regarding Claim 12, although Yoo in view of Raring discloses much of the claimed invention, it does not explicitly teach the micro-LED display of claim 11, wherein the textured 

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yoo teaches a similar roughening with similar feature dimensions for a different layer in the LED ([0084]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the cladding layer, taught in Yoo in view of Raring, as suggested by a separate portion of Yoo. Specifically, the modification suggested by the separate portion of Yoo would be to employ a micro-LED display of claim 11, wherein the textured surface of the cladding layer shell comprises features with feature dimensions between 30 nm and 400 nm. In this case, selecting a given dimension would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In this case, the feature-dimension range taught for one part would make the success of adopting it for another part very predictable.


Regarding Claim 13, Yoo teaches the micro-LED display of claim 11, further comprising: a spacer (17a) surrounding the conductive layer shell (surrounds it from the top-down view).

Regarding Claim 14, although Yoo in view of Raring discloses much of the claimed invention, it does not explicitly teach the micro-LED display of claim 13, wherein the cladding layer shell, the conductive layer shell, and the spacer each comprise a textured surface.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of texture the several layers of the micro-LED. The rationale for this modification is that roughening any transmission layer of a micro-LED provides increased light extraction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the texturing to several layers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	
	

Regarding Claim 15, Yoo teaches the micro-LED display of claim 13, wherein a refractive index of the spacer is less than a refractive index of the cladding shell. (silicon oxide is less than 2 and AlInGaN is greater than 2).

Regarding Claim 19, Yoo teaches a micro-LED display, comprising: 
a display backplane substrate (1002 in Fig. 18); 

a nanowire core (15a), wherein the nanowire core comprises GaN; 
an active layer shell (15b) around the nanowire core, wherein the active layer shell comprises InGaN; 
a cladding layer shell (15c) around the active layer shell, wherein the cladding layer comprises p-type GaN; 
a p-type InGaN layer around the cladding layer shell ([0048] describes 15c and multiple layers); and 
a conductive layer (16) shell over the textured p-type InGaN layer.

Although Yoo in view of Raring discloses much of the claimed invention, it does not explicitly teach the display comprising a textured p-type InGaN layer around the cladding layer shell.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Raring teaches a micro-LED display wherein the cladding layers comprises a textured surface (col. 32, lines 24-40).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the cladding surface, taught in Yoo, as 


Regarding Claim 20, although Yoo in view of Raring discloses much of the claimed invention, it does not explicitly teach the micro-LED display of claim 19, wherein the textured surface of the cladding layer shell comprises features with feature dimensions between 30 nm and 400 nm.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yoo teaches a similar roughening with similar feature dimensions for a different layer in the LED ([0084]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the cladding layer, taught in Yoo in view of Raring, as suggested by a separate portion of Yoo. Specifically, the modification suggested by the separate portion of Yoo would be to employ a micro-LED display of claim 19, wherein the textured surface of the 

Allowable Subject Matter
Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899